IN THE SUPREME COURT OF APPEALS OF WEST VIRGINIA

                                     January 2017 Term
                                     _______________                           FILED
                                                                            June 16, 2017
                                       No. 15-1145                             released at 3:00 p.m.
                                     _______________                         RORY L. PERRY II, CLERK

                                                                           SUPREME COURT OF APPEALS

                                                                                OF WEST VIRGINIA


                                STATE OF WEST VIRGINIA,

                                 Plaintiff Below, Respondent


                                             v.

                                 PAUL DARREN SPINKS,
                                 Defendant Below, Petitioner

       ____________________________________________________________

                   Appeal from the Circuit Court of Nicholas County

                       The Honorable Gary L. Johnson, Judge

                             Criminal Action No. 14-F-87


                                        AFFIRMED


       ____________________________________________________________

                                   Submitted: May 3, 2017

                                    Filed: June 16, 2017


J. Steven Hunter, Esq.                            Patrick Morrisey, Esq.
Robert P. Martin, Esq.                            Attorney General
Steve Hunter Associates, l.c.                     Zachary Aaron Viglianco, Esq.
Lewisburg, West Virginia                          Assistant Attorney General
Counsel for Petitioner                            Charleston, West Virginia
                                                  Counsel for Respondent



JUSTICE WALKER delivered the Opinion of the Court.
                              SYLLABUS BY THE COURT



              1.     “Except for willful, intentional fraud the law of this State does not

permit the court to go behind an indictment to inquire into the evidence considered by the

grand jury, either to determine its legality or its sufficiency.” Syllabus, Barker v. Fox,

160 W.Va. 749, 238 S.E.2d 235 (1977).



              2.     “‘Most courts hold that as a general rule, a trial court should not

grant a motion to dismiss criminal charges unless the dismissal is consonant with the

public interest in the fair administration of justice.’ Syl. Pt. 12, in part, Myers v. Frazier,

173 W.Va. 658, 319 S.E.2d 782, 786 (1984).” Syllabus Point 4, State ex rel. Pinson v.

Maynard, 181 W.Va. 662, 383 S.E.2d 844 (1989).



              3.     “‘Dismis[s]al of [an] indictment is appropriate only ‘if it is

established that the violation substantially influenced the grand jury’s decision to indict’

or if there is ‘grave doubt’ that the decision to indict was free from substantial influence

of such violations.’ Bank of Nova Scotia v. United States, 487 U.S. 250, 261-62, 108

S.Ct. 2369, 101 L.Ed.2d 228, 238 (1988) (citing United States v. Mechanik, 475 U.S. 66,

78, 106 S.Ct. 938, 945, 89 L.Ed.2d 50 (1986) (O’Connor, J., concurring)).” Syllabus

Point 6, State ex rel. Pinson v. Maynard, 181 W.Va. 662, 383 S.E.2d 844 (1989).




                                               i
              4.     “‘[A] trial court’s evidentiary rulings, as well as its application of the

Rules of Evidence, are subject to a review under an abuse of discretion standard.’ Syl. Pt.

4, State v. Rodoussakis, 204 W.Va. 58, 511 S.E.2d 469 (1998)).” Syllabus Point 1, State

v. Varlas, 237 W.Va. 399, 787 S.E.2d 670 (2016).




              5.     “‘Generally, out-of-court statements made by someone other than

the declarant while testifying are not admissible unless: 1) the statement is not being

offered for the truth of the matter asserted, but for some other purpose such as motive,

intent, state-of-mind, identification or reasonableness of the party’s action; 2) the

statement is not hearsay under the rules; or 3) the statement is hearsay but falls within an

exception provided for in the rules.’ Syl. Pt. 1, State v. Maynard, 183 W.Va. 1, 393

S.E.2d 221 (1990).” Syllabus Point 3, State v. Morris, 227 W.Va. 76, 705 S.E.2d 583

(2010).



              6.     “It is within a trial court’s discretion to admit an out-of-court

statement under Rule 803(1), the present sense impression exception, of the West

Virginia Rules of Evidence if: (1) The statement was made at the time or shortly after an

event; (2) the statement describes the event; and (3) the event giving rise to the statement

was within a declarant’s personal knowledge.” Syllabus Point 4, State v. Phillips, 194

W.Va. 569, 461 S.E.2d 75 (1995).




                                              ii
              7.     “When offering evidence under Rule 404(b) of the West Virginia

Rules of Evidence, the prosecution is required to identify the specific purpose for which

the evidence is being offered and the jury must be instructed to limit its consideration of

the evidence to only that purpose. It is not sufficient for the prosecution or the trial court

merely to cite or mention the litany of possible uses listed in Rule 404(b). The specific

and precise purpose for which the evidence is offered must clearly be shown from the

record and that purpose alone must be told to the jury in the trial court’s instruction.”

Syllabus Point 1, State v. McGinnis, 193 W.Va. 147, 455 S.E.2d 516 (1994).



              8.     “Where an offer of evidence is made under Rule 404(b) of the West

Virginia Rules of Evidence, the trial court, pursuant to Rule 104(a) of the West Virginia

Rules of Evidence, is to determine its admissibility. Before admitting the evidence, the

trial court should conduct an in camera hearing as stated in State v. Dolin, 176 W.Va.

688, 347 S.E.2d 208 (1986). After hearing the evidence and arguments of counsel, the

trial court must be satisfied by a preponderance of the evidence that the acts or conduct

occurred and that the defendant committed the acts. If the trial court does not find by a

preponderance of the evidence that the acts or conduct was committed or that the

defendant was the actor, the evidence should be excluded under Rule 404(b). If a

sufficient showing has been made, the trial court must then determine the relevancy of

the evidence under Rules 401 and 402 of the West Virginia Rules of Evidence and

conduct the balancing required under Rule 403 of the West Virginia Rules of Evidence. If

the trial court is then satisfied that the Rule 404(b) evidence is admissible, it should

                                             iii
instruct the jury on the limited purpose for which such evidence has been admitted. A

limiting instruction should be given at the time the evidence is offered, and we

recommend that it be repeated in the trial court’s general charge to the jury at the

conclusion of the evidence.” Syllabus Point 2, State v. McGinnis, 193 W.Va. 147, 455

S.E.2d 516 (1994).



              9.     “It is presumed a defendant is protected from undue prejudice if the

following requirements are met: (1) the prosecution offered the evidence for a proper

purpose; (2) the evidence was relevant; (3) the trial court made an on-the-record

determination under Rule 403 of the West Virginia Rules of Evidence that the probative

value of the evidence is not substantially outweighed by its potential for unfair prejudice;

and (4) the trial court gave a limiting instruction.” Syllabus Point 3, State v. LaRock, 196

W.Va. 294, 470 S.E.2d 613 (1996).



              10.    “The plain error doctrine contained in Rule 30 and Rule 52(b) of the

West Virginia Rules of Criminal Procedure is identical. It enables this Court to take

notice of error, including instructional error occurring during the proceedings, even

though such error was not brought to the attention of the trial court. However, the

doctrine is to be used sparingly and only in those circumstances where substantial rights

are affected, or the truth-finding process is substantially impaired, or a miscarriage of

justice would otherwise result.” Syllabus Point 4, State v. England, 180 W.Va. 342, 376

S.E.2d 548 (1988).

                                             iv
              11.    “‘The question of whether a defendant is entitled to an instruction on

a lesser included offense involves a two-part inquiry. The first inquiry is a legal one

having to do with whether the lesser offense is by virtue of its legal elements or definition

included in the greater offense. The second inquiry is a factual one which involves a

determination by the trial court of whether there is evidence which would tend to prove

such lesser included offense. State v. Neider, 170 W.Va. 662, 295 S.E.2d 902 (1982).’

Syl. Pt. 1, State v. Jones, 174 W.Va. 700, 329 S.E.2d 65 (1985).” Syllabus Point 3, State

v. Wilkerson, 230 W.Va. 366, 738 S.E.2d 32 (2013).



              12.    “‘Jury instructions on possible guilty verdicts must only include

those crimes for which substantial evidence has been presented upon which a jury might

justifiably find the defendant guilty beyond a reasonable doubt.’ Syl. pt. 5, State v.

Demastus, 165 W.Va. 572, 270 S.E.2d 649 (1980).” Syllabus Point 1, State v. Leonard,

217 W.Va. 603, 619 S.E.2d 116 (2005).



              13.    “The function of an appellate court when reviewing the sufficiency

of the evidence to support a criminal conviction is to examine the evidence admitted at

trial to determine whether such evidence, if believed, is sufficient to convince a

reasonable person of the defendant’s guilt beyond a reasonable doubt. Thus, the relevant

inquiry is whether, after viewing the evidence in the light most favorable to the

prosecution, any rational trier of fact could have found the essential elements of the crime

                                             v
proved beyond a reasonable doubt.” Syllabus Point 1, State v. Guthrie, 194 W.Va. 657,

461 S.E.2d 163 (1995).



              14.    “A criminal defendant challenging the sufficiency of the evidence to

support a conviction takes on a heavy burden. An appellate court must review all the

evidence, whether direct or circumstantial, in the light most favorable to the prosecution

and must credit all inferences and credibility assessments that the jury might have drawn

in favor of the prosecution. The evidence need not be inconsistent with every conclusion

save that of guilt so long as the jury can find guilt beyond a reasonable doubt. Credibility

determinations are for a jury and not an appellate court. Finally, a jury verdict should be

set aside only when the record contains no evidence, regardless of how it is weighed,

from which the jury could find guilt beyond a reasonable doubt. To the extent that our

prior cases are inconsistent, they are expressly overruled.” Syllabus Point 2, State v.

Guthrie, 194 W.Va. 657, 461 S.E.2d 163 (1995).



              15.    “When a criminal defendant undertakes a sufficiency challenge, all

the evidence, direct and circumstantial, must be viewed from the prosecutor’s coign of

vantage, and the viewer must accept all reasonable inferences from it that are consistent

with the verdict. This rule requires the trial court judge to resolve all evidentiary conflicts

and credibility questions in the prosecution’s favor; moreover, as among competing

inferences of which two or more are plausible, the judge must choose the inference that



                                              vi
best fits the prosecution’s theory of guilt.” Syllabus Point 3, State v. LaRock, 196 W.Va.


294, 470 S.E.2d 613 (1996).





                                           vii

WALKER, Justice:

              Petitioner Paul Darren Spinks (“Petitioner”) appeals the November 1, 2015,

order of the Circuit Court of Nicholas County sentencing him to life imprisonment

without the possibility of parole for the 2007 murder of his wife. Petitioner asserts that

the trial court erred by: (1) refusing to dismiss the indictment returned by the grand jury

based upon fraud; 2) improperly admitting evidence of prior domestic violence, marital

discord, and threats made by Petitioner against his wife; 3) refusing to instruct the jury on

lesser included offenses; and 4) denying his motion for judgment of acquittal when the

evidence presented at trial was insufficient to support his conviction. Upon consideration

of the parties’ briefs and arguments, the submitted record and pertinent authorities, we

affirm Petitioner’s conviction.



                I. FACTUAL AND PROCEDURAL BACKGROUND

              The evidence presented at trial was that at 1:06 p.m. on October 31, 2007,

Petitioner placed a 911 call claiming that he and his wife, Elizabeth Spinks, had been shot

from a distance by an unknown shooter while seated on the front porch of their home.

According to Petitioner’s recorded statement taken by police at the hospital, Petitioner

and Elizabeth were seated on their front porch smoking when Petitioner heard what he

thought was a “firecracker”, and Elizabeth “stood up and grabbed her . . . neck and fell




                                             1

down on the porch in front of [him].”1 Petitioner stated that upon seeing Elizabeth drop

to the ground, he ran into the house to get their cell phone to call 911, came back out onto

the porch, and while bending over Elizabeth to check her and talking to the 911

dispatcher, he likewise sustained a gunshot wound to his left thigh.



              Petitioner stated that after calling 911, he went back into the house and into

their bedroom, where he continued to talk with the dispatcher and tell her what had

occurred. According to his recorded statement, Petitioner then got Elizabeth’s gun, a

.300 Winchester Magnum, out of the gun cabinet and went into the bathroom to hide for

fear that the shooter would come into the house and try to kill him. He remained in his

home and made other telephone calls while waiting for an ambulance and officers to

respond to the scene.2 He contended that during the wait, he passed out twice. He also

stated that he dropped the phone and had to look for it in the pool of blood on his

bathroom floor.




       1
        Elizabeth was shot in the upper left chest. Petitioner stated that at the time of the
shooting, he and Elizabeth were sitting face-to-face on the porch. He described that
Elizabeth was sitting with her back facing the house and he was sitting with his back
away from the house.
       2
         Pursuant to the evidence admitted at trial, Petitioner’s cell phone records
revealed that he made thirteen phone calls between the time of his initial 911 call and
when he exited his house to meet law enforcement officers and first responders. Three of
those calls were made to 911. The other calls were made to Petitioner’s mother and
father, BB&T bank, and two other unidentified numbers.


                                             2

              Petitioner was still inside the residence when emergency personnel arrived.

He emerged from the home when the 911 dispatcher instructed him to exit the house.

The officers who responded to the scene, West Virginia State Police Sergeants Ron Lilly

and Anthony Webb, testified that when Petitioner exited the residence, his hands

appeared to be clean despite the fact that his leg was bleeding very heavily. Moreover,

while Petitioner was lying on his back as paramedics prepared to transport him from the

scene, Petitioner, stretching back and pointing up over his head, called Sergeant Lilly’s

attention to a bullet hole located on the front of the house. Petitioner was flown to the

hospital for medical treatment.



              In his recorded statement taken at the hospital by Corporal B.J. Wriston, a

West Virginia State Police trooper, Petitioner indicated that when he was out on the

porch calling 911, he saw an older model white Chevrolet truck sitting in the lower end

of the parking lot of a nearby elementary school. He surmised that the shots possibly

may have come from that truck.        When Corporal Wriston asked if Petitioner and

Elizabeth had been having any marital problems, Petitioner denied any. When Corporal

Wriston asked if they had any problems with anyone else in the past, Petitioner stated that

a man named Harvey Hersman had been calling Elizabeth’s cell phone in the last six

months threatening Petitioner, claiming that he was going to burn down their house and

garage.   Petitioner indicated, however, that Mr. Hersman had not made any calls

threatening him for approximately the last month. When asked if Mr. Hersman had ever


                                            3

specifically threatened to shoot Petitioner during these calls, Petitioner replied that “[h]e

had told some other people that, and it got word back around to me, but he – he’s the type

of person I figure he’d get somebody else to do it. . . . But my wife never done nothing.”

Before concluding the statement, Corporal Wriston asked whether Petitioner had

anything to add, and Petitioner said, “I’d like you to check my hands for powder or

whatever they do . . . because I didn’t fire no gun. She didn’t fire no gun.”



              At approximately 4:15 p.m., a West Virginia State Police crime scene

response team arrived at the Spinks’ residence and thoroughly investigated the scene,

collecting numerous pieces of evidence. Corporal H.C. Mitchell, a West Virginia State

Police trooper, testified that he collected a fired .22 caliber bullet from a bookcase located

in the living room of the residence, which appeared to have traveled through a plastic

chair on the porch and the siding on the front of the house.         Corporal Mitchell also

recovered a Savage Model 110E, caliber .222, Remington rifle from a gun cabinet in the

bedroom. West Virginia State Police Sergeant Robert Richards collected a second fired

.22 caliber bullet from the front porch and another gun, a .300 Winchester Remington

Model 700, located on the bathroom floor.3            Sergeant Ron Lilly, a detachment

commander for the West Virginia State Police who was the custodian of the evidence in


       3
         Darren Francis, an employee of the West Virginia State Police Forensic
Laboratory (“State Forensic Lab”), testified that he tested both of the bullets retrieved
from the scene, and neither had any blood on them.


                                              4

this case, testified that several other guns were seized and taken from Petitioner’s

residence. However, only three were submitted to the West Virginia State Forensic Lab

for testing because the wound that Elizabeth suffered appeared to be from a smaller

caliber gun.



               West Virginia State Police Sergeant Bruce Clendenin, the lead investigator

on the case, testified that there was a significant amount of Petitioner’s blood inside the

house, on the floor of the bathroom, and in the bedroom. Moreover, various witnesses

testified that although there was no trail of blood leading from the porch into the house,

there was a pool of blood in the bathroom leading into the master bedroom and less

toward the front door. Sergeant Clendenin testified that one thing that stood out as odd to

him that day was that the bathroom sink was wet, freshly used. Sergeant Clendenin took

several measurements at the crime scene, in particular of the bullet hole in the siding of

the house in relation to the green lawn chair that also appeared to have a bullet hole in it.

He noted that there was no blood on any of the porch furniture or the walls, and that the

majority of the blood was underneath Elizabeth’s body and nowhere else.



               Sergeant Clendenin also testified that when he and other officers were

searching Petitioner’s home, he observed a small hump or “puffed up” disturbance in the

carpet on the bathroom floor, so the carpet was cut back in that area and he observed

what he believed to be an apparent bullet hole in the bathroom floor. The portion of the


                                             5

particle board floor containing this hole was cut out by Sergeant Anthony Webb and was

placed into evidence. Sergeant Lilly testified that the piece of carpet laying over the

bullet hole did not have a hole in it. Sergeant Clendenin also testified that officers

conducted a search underneath the home to retrieve a bullet, but because there was a large

amount of nails and metal debris underneath it, their metal detectors were unable to

locate anything.



              The question of whether the hole in the bathroom floor was caused by a

bullet was in dispute at trial.    Philip Cochran, a firearm and tool-mark examiner

employed with the State Forensic Lab, testified that he could not confirm by the presence

of chemical residue that the hole was caused by a bullet. However, he testified that the

damage to the wood and the size of the hole were not inconsistent with having been

caused by a bullet. He stated that if a bullet had passed through carpet or padding before

going through the wood, any of the residues that he would have been looking for would

have been removed, and thus, he did not rule out the possibility that the hole in the

bathroom floor was caused by a bullet. He also determined that of the guns submitted to

the State Forensic Lab for testing, none of the firearms matched the two bullets that were

found at the scene.



              Additionally, Koren Powers, an employee of the State Forensic Lab who

worked in the trace evidence section, conducted gunshot residue testing and determined


                                            6

that no gunshot residue was found on either Petitioner, Elizabeth, or the piece of carpet

that was removed from the bathroom floor by investigators. Meredith Chambers, a DNA

analyst employed with the State Forensic Lab, testified that she tested swabs collected

from the bathroom carpet, the Remington 700 rifle taken from the bathroom floor, and

Petitioner’s cell phone and that the results identified from the swabs collected were

consistent with Petitioner’s DNA.



              Petitioner subsequently gave another recorded statement to police on

January 7, 2008, and provided details about the events that occurred on the night of the

crime that were consistent with his prior recorded statement. In that second recorded

statement, Petitioner offered, among other things, further details regarding the nature of

his strained relationships with Elizabeth’s father and sister. However, Petitioner again

denied having any prior domestic violence incidents with Elizabeth. He also offered

further details about his relationship with Harvey Hersman and his belief that he was

responsible for the shooting.



              Mr. Hersman was interviewed by Sergeant Clendenin, who determined that

Mr. Hersman had a plausible alibi at the time of the murder because he was with his wife

that day. Sergeant Clendenin interviewed Mr. Hersman’s wife and she confirmed Mr.

Hersman’s alibi. Sergeant Clendenin also testified that Mr. Hersman’s cell phone records

indicated that he had not called either Elizabeth’s or Petitioner’s phone, contrary to


                                            7

Petitioner’s statement. Thus, Mr. Hersman was ruled out as a suspect.4 No arrests were

made following the initial investigation of the crime.



              Seven years later, James Milam, Nicholas County Prosecuting Attorney,

wrote a letter in June of 2014 to Lieutenant Colonel Jack Chambers with the West

Virginia State Police requesting that they reopen the investigation of Elizabeth’s murder

on the basis of “evidence which has come to light in another murder in the Birch River

area.” The case was re-investigated by Corporal D.P. White, a West Virginia State Police

cold case investigator. He testified before the grand jury on September 9, 2014.



              At the grand jury hearing, Corporal White testified that although Petitioner

bled heavily on the day Elizabeth was shot, and although he told police that he dropped

his phone while hiding in the bathroom and fumbled to recover it in his blood pools, his

hands were relatively clean when he met officers at the door. He testified that prior to

leaving the residence for the hospital, Petitioner pointed out a bullet hole on the side of

the house and said that he believed the shooter was in a white pickup truck in the parking


       4
          Sergeant Walter Shafer, an officer with the Nicholas County Sheriff’s
Department, saw an individual who he believed to possibly be Harvey Hersman walking
past the Go-Mart on Route 82 near Petitioner’s home as he was responding to the scene
following
Petitioner’s 911 call. However, after reviewing mug shots of both Mr. Hersman and Mr.
Hersman’s brother, Sonny Propps, Sergeant Walters determined that the individual he
saw that day was Mr. Propps.


                                             8

lot of the school adjacent to his house. He also testified that a bullet recovered from the

vicinity of Elizabeth’s body adjacent to her head, and another recovered from the side of

the house, had no human tissue and blood on them.



              Corporal White testified that pursuant to the autopsy report, the projectile

track of the bullet recovered from Elizabeth’s body was inconsistent with the manner in

which Petitioner described the incident. The projectile tract was from front to back, left

to right and downward. Although there was a pool of blood underneath where Elizabeth

laid on the porch, there was no blood spatter anywhere. Furthermore, no blood spatter

was found on the porch where Petitioner stated he was shot, and there was no path of

blood where Petitioner stated that he turned toward the door. Corporal White testified

that there was also what appeared to be a bullet hole in the bathroom floor where

Petitioner told police he hid, along with a substantial amount of blood. There was also a

blood trail from the bathroom leading back out to the front porch.



              Corporal White also testified that following the murder, Petitioner’s house

burned down, and it remained an unsolved arson case. However, despite the fire, the

original concrete porch remained intact and a new mobile home had been attached. He

testified that using a laser rangefinder, the distance to Petitioner’s porch from the school

was 262 yards, and would have required the rifle to be held “three inches high” to hit

Elizabeth as it did.    However, automobiles were parked between the school and


                                             9

Petitioner’s porch when Elizabeth was shot. He testified that Petitioner’s pants were

found to be negative for gunshot residue and positive for LeadFree. He testified that he

believed LeadFree was a cleaning solvent used to clean firearms. The bullets that passed

through both Elizabeth and Petitioner were not recovered.



              Corporal White testified regarding the domestic violence petition that

Elizabeth had filed against him in April of 2007, wherein she stated that Petitioner had

shoved her around, slammed her to the floor, and threatened her, making her fear for not

only her life but for the safety of their kids. He also testified regarding the divorce papers

that were found hidden in the springs underneath the driver’s seat in Elizabeth’s car that

indicated that his Elizabeth was planning to file for a divorce.



              With respect to Petitioner’s allegations that he believed Harvey Hersman

had shot them, Corporal White stated those allegations were not true. He indicated that

Mr. Hersman, who had an alibi, was now deceased and had been killed in an unrelated

case. Although Petitioner told police that the shot that wounded him came approximately

twenty seconds after the shot that killed Elizabeth, Corporal White told the grand jury

that upon his re-interview of every witness, neighbor and various teachers at the adjacent

school, these witnesses told police that they heard shots approximately three to eight

minutes apart, with the first shot being loud, as if it was outside, and the second shot

muffled, as if it was inside.


                                             10

              Corporal White also testified about the allegations Petitioner made in a

third recorded statement given in 2014, after Corporal White told Petitioner that based

upon the trajectory of their wounds, they could not have been shot from the school

parking lot. Petitioner surmised that his neighbor, Mike Butcher, a known alcoholic, may

have shot them from an upstairs window in his home. Corporal White indicated that

although Mr. Butcher was deceased, having died from natural causes, he interviewed the

woman that Mr. Butcher lived with at the time of the murder, Lexy Cutlip. Ms. Cutlip

remembered that Mr. Butcher was heavily intoxicated on the day in question. She

granted Corporal White permission to come into their home and operate a laser

rangefinder from the upstairs window targeting Petitioner’s front porch. Corporal White

testified that he determined, once again, that it was physically impossible for the bullet to

strike Petitioner and Elizabeth from that location, based on the trajectories.



              Corporal White testified that he never received any specific information

from the prosecutor regarding the new evidence that had come to light in another murder

investigation in the Birch River area, other than that he was told “it was due to receiving

a conversation with one of the defense attorneys here on – on another murder, and that’s

what led him to bring this to me.” While Corporal White knew that there was only one

other open murder investigation in the Birch River area, he did not obtain any evidence

from that investigation or speak with the attorneys involved in that case. Based on the


                                             11

testimony of Corporal White, the Nicholas County Grand Jury returned an indictment in

September 2014.



             In December 2014, Petitioner filed a motion to dismiss the indictment on

the ground that the grand jury testimony of Corporal White was speculative, misleading

and tantamount to fraud. During a hearing held by the trial court on January 16, 2015,

Petitioner’s counsel provided lengthy argument concerning portions of the grand jury

transcript and the State objected to the motion. In an order entered March 25, 2015, the

trial court denied Petitioner’s motion finding that Petitioner had not shown that Corporal

White’s grand jury testimony was willfully or intentionally fraudulent, and therefore, the

court was not permitted to “go behind an indictment” to inquire into the evidence

considered by the grand jury.



             Prior to trial, the State filed a motion to admit intrinsic evidence of

domestic abuse.    Specifically, the State sought to introduce evidence of: (1) prior

domestic violence between Petitioner and Elizabeth that occurred on April 22, 2007,

resulting in an emergency domestic violence protective order obtained by Elizabeth, and

other prior incidents of domestic violence occurring in November 2006 and March 2007;

(2) ongoing marital problems between them; and (3) threats made by Petitioner to

Elizabeth. Petitioner opposed the motion, arguing that the April 22, 2007, incident was

isolated, the domestic violence proceeding was voluntarily dismissed by Elizabeth, and


                                           12

that Elizabeth told the family court that she was “angry” when she filed her petition. An

in camera hearing was conducted on June 12, 2015, and the court heard testimony from

Sergeant William Nunley, a Nicholas County Sheriff’s Department officer, who

responded to the April 22 domestic call; Tabitha Hooker, a domestic violence advocate

who assisted Elizabeth in filing the petition for domestic violence protective order;

Catherine Gregory (“Catherine”), Elizabeth’s sister; and Michelle Cowger (“Michelle”),

Elizabeth’s daughter.



             On August 7, 2015, the circuit court entered an order granting the State’s

motion and admitting the evidence, finding the evidence of domestic violence on April

22, 2007, intrinsic. However, the court found statements made by Elizabeth to Sergeant

Nunley and Ms. Hooker regarding the April 22, 2007, incident to be testimonial in nature

and barred by the confrontation clause. Each of the four witnesses presented were

permitted to testify as to their observations and actions. The court determined that

Catherine and Michelle were permitted to testify at trial about statements Elizabeth made

to them. The court found the instances occurring prior to that event to be “too remote to

be intrinsic” and engaged in a Rule 404(b) analysis, ultimately determining that




                                           13

petitioner’s prior violence against Elizabeth was relevant and more probative than

prejudicial. 5



                 At trial, the State elicited testimony from Dr. Zia Sabet, the State medical

examiner who conducted Elizabeth’s autopsy, indicating that the entrance wound on

Elizabeth’s body was near her clavicle and the exit wound on her “mid-lower back.” No

bullet was found in Elizabeth’s body upon autopsy examination. Dr. Sabet opined that if

she had been sitting upright when the bullet struck her, as Petitioner alleged in his prior

statements, and if the shot was fired from the distance Petitioner claimed, the only way a

bullet could have entered and exited Elizabeth’s body in the manner it did was if that

bullet had been fired “from the top or . . . third or fourth floor on some building or maybe

[from an] airplane.” When asked if Dr. Sabet could determine what size bullet likely

killed Elizabeth, he testified that he could not make a determination due to the skin’s

elasticity.




       5
         The circuit court also concluded that three exhibits offered by the State during
the hearing (the police report prepared by Sergeant Nunley, Ms. Hooker’s notes from her
meeting with Elizabeth, and the domestic violence protective order) would not be
admissible at trial. In determining that the Rule 404(b) evidence was admissible, the
court ordered that the proper limiting instructions required by State v. McGinnis, 193
W.Va. 147, 455 S.E.2d 516 (1994) and Rule 105 of the West Virginia Rules of Evidence
would be provided.


                                              14

              The State’s trajectory and blood spatter expert, Sergeant Michael Lynch

with the West Virginia State Police, presented various trigonometry calculations to the

jury to demonstrate that if Petitioner had been sitting upright when she was shot, from the

distance Petitioner claimed in his statements, the shooter would have had to have fired

from at least several hundred feet above Elizabeth. Sergeant Lynch stated that the

location of Elizabeth’s wounds were consistent with her being shot from a much closer

distance while she was in a different position such as bent over to tie her shoes, getting

ready to leave. He also noted the lack of blood in the photographs despite the fact that he

opined she would have bled immediately. With respect to Petitioner’s injuries, Sergeant

Lynch testified that the location of the entry and exit wounds that Petitioner suffered were

inconsistent with his own sketched representations that he drew posturing himself on the

porch. He testified that there should have been blood trails and stains visible on the front

porch if Petitioner was shot in the manner in which he claimed.



              With respect to Petitioner’s claim that he was shot shortly after Elizabeth

was hit, the State presented testimony from Donna Park, JoAnn Davis, Betsy Strickland,

and Mitzi Frame, who were inside the nearby elementary school at the time of the

shooting. Donna Park testified that she was teaching in a classroom on the backside of

the building near the playground when she heard one loud gunshot that sounded like it

came from behind the building. When she looked out the window to determine whether

someone had shot at the school, she did not see any people or movement anywhere. The


                                            15

other three witnesses were also working at the school and were located in the multi­

purpose room on the other end of the building, near the parking lot. When they heard the

first shot, which they testified sounded very loud and close, they looked at the window

and observed an older model white truck. They each testified that there was a delay of

approximately five minutes between when they heard the initial shot and when they heard

the later one. Each of the witnesses had different recollections regarding whether the

white truck was still present at the time they heard the second shot fired.6



              Finally, Michelle testified that she observed several arguments between

Elizabeth and Petitioner. During two of those arguments, one in November 2006 and the

other in March 2007, Petitioner struck or was otherwise physically aggressive toward

Elizabeth. She also testified about two separate occasions on which Petitioner threatened

Elizabeth’s life. One incident occurred on April 22, 2007, when Michelle was supposed

to drive Petitioner’s Camaro to the prom. At some point throughout the night, Michelle


       6
          JoAnn Davis, who worked part-time as a parent coordinator at the school,
testified that the truck was moving when she observed it and she heard the second
gunshot five minutes later. Betsy Strickland, a special education teacher, testified that the
white truck was still in the parking lot at the time the second shot was fired. Mitzi Frame,
who worked as a tutor, testified that when she saw the truck after hearing the first
gunshot, it was rolling, headed down towards Birch River. The State also presented
testimony from Petitioner’s neighbor, Katie Coffman, who testified that while she was
sitting near a partially opened glass door in her dining room on the day of the shooting,
she heard two shots from the direction of Petitioner’s house. Like the teachers that
testified, Mrs. Coffman testified that she heard the second shot five minutes after she
heard the first shot.


                                             16

and Petitioner got into a dispute over her use of the car and Michelle decided to take

Catherine’s car instead. Michelle testified that once Petitioner found out that they had

left his car parked at her grandfather’s house, he threatened that “Catherine or anybody in

[her] family better not move the car, or he was going to kill [Elizabeth].” Catherine

testified that Elizabeth also called her that night and when she learned that Catherine gave

Michelle her own car and had then driven Petitioner’s Camaro to their father’s house to

park it, Elizabeth told her “[h]e can’t know you drove it down there. Don’t tell him. . . .

He’s on his way home. Don’t call here. He can’t know.” Elizabeth filed a domestic

violence petition on the same night. Michelle also testified that subsequently, in the

summer of 2007, Elizabeth got into a shouting match with Petitioner, during which

Elizabeth said she was “gonna pack her bags” and Petitioner replied that “he was gonna

bury her before . . . she left him.”



              Michelle further testified that in either August or September of 2007, she

went with Elizabeth to pick up divorce papers, started filling them out, and then hid them

under the Dale Earnhardt seat covers in Elizabeth’s car. Those divorce papers, which

were discovered when Petitioner sold Elizabeth’s car, were the subject of testimony and

exhibited at trial. Catherine testified that because she knew Elizabeth was going to

divorce Petitioner, she had the name on Elizabeth’s gravestone changed to reflect her

maiden name. Michelle also provided testimony about the various types of guns that




                                            17

Petitioner kept in the home and in his vehicle. She testified specifically that Petitioner

kept a .22 and a .9 millimeter handgun in his truck.



              At the conclusion of the evidence, the jury found Petitioner guilty of

murder in the first degree. He was sentenced to a term of life imprisonment in the state

penitentiary without the possibility of parole. Petitioner now appeals his conviction.




                             II. STANDARD OF REVIEW

              Petitioner presents four issues for this Court’s consideration, each of which

have specific review standards.7 Accordingly, instead of setting forth a general standard

of review, we will discuss the specific standards of review separately as we address each

issue presented.



                                    III. DISCUSSION

A.     Refusal to Dismiss the Indictment




       7
          While Petitioner’s brief asserts six assignments of error, the last two assignments
merely provide: (1) that the cumulative effect of all error assigned denied his right to a
fair trial and (2) that all other error apparent from the face of the record should be
considered. Because Petitioner fails to address, factually or legally, either of these two
errors, we deem them waived.


                                             18

              Petitioner alleges that the State obtained the indictment against him by

making several critical fraudulent misrepresentations before the grand jury. Specifically,

Petitioner identifies four pieces of evidence presented to the grand jury that he contends

are indicative of the State’s fraudulent efforts to obtain an indictment.



              First, Petitioner argues that none of the “bullet holes” that Corporal White

identified were ever tested or confirmed to be bullet holes, with the exception of the piece

of flooring cut out of the bathroom, which he alleges was determined not to contain a

bullet hole. Second, he alleges that there was no gunshot residue located on either

Elizabeth or Petitioner, or any of the items submitted to the State Forensic Lab for

gunshot residue testing, including the piece of carpet removed from the bathroom,

Elizabeth’s red shirt, and Petitioner’s blue jeans.       He maintains that significantly,

Petitioner’s blue jeans did not test positive for LeadFree, as Corporal White told the

grand jury. Rather, they tested positive for “lead wipe” and Mr. Cochran, the State

Forensic Lab examiner, testified that, “I did find lead wipe around those defects to show

that those were consistent with the passage of a bullet.” Petitioner argues that contrary to

the grand jury testimony of Corporal White, Mr. Cochran testified that the substance

identified on Petitioner’s blue jeans was not a substance used to wipe off lead or gun

powder residue.




                                             19

              Third, Petitioner alleges that Corporal White’s representation that Petitioner

“shot himself in the leg to try and make himself look like a victim” was willfully and

intentionally fraudulent because this theory was not supported by the evidence presented

at trial.   Fourth, Petitioner contends that Corporal White’s testimony concerning

Petitioner’s alleged motive that he did not want Elizabeth to divorce him and statements

related to a domestic violence protective order that was initially obtained but

subsequently dropped by Elizabeth were also misrepresentations. Petitioner also alleges

that the basis for the reinvestigation of this case was based upon a false representation

made by the prosecuting attorney of Nicholas County in a letter indicating that new

evidence had been discovered when Corporal White testified during the grand jury

hearing that no such evidence was discovered or pursued by him. In response, the State

asserts that Petitioner failed to make a prima facie showing of fraud.



              “Our standard of review of a motion to dismiss an indictment is generally

de novo.” State v. Davis, 205 W.Va. 569, 578, 519 S.E.2d 852, 861 (1999). The well-

settled rule in West Virginia is that “[e]xcept for willful, intentional fraud the law of this

State does not permit the court to go behind an indictment to inquire into the evidence

considered by the grand jury, either to determine its legality or its sufficiency.” Syllabus,

Barker v. Fox, 160 W.Va. 749, 238 S.E.2d 235 (1977).




                                             20

              In State ex rel. Pinson v. Maynard, 181 W. Va. 662, 383 S.E.2d 844 (1989),

we observed that:

              Criminal defendants have frequently sought to challenge the
              validity of grand jury indictments on the ground that they are
              not supported by adequate or competent evidence. (citations
              omitted). This contention, however, often runs counter to the
              function of the grand jury, which is not to determine the truth
              of the charges against the defendant, but to determine whether
              there is sufficient probable cause to require the defendant to
              stand trial. (citations omitted).

Pinson at 665, 383 S.E.2d at 847. Thus, we have held that: “‘[m]ost courts hold that as a

general rule, a trial court should not grant a motion to dismiss criminal charges unless the

dismissal is consonant with the public interest in the fair administration of justice.’ Syl.

Pt. 12, in part, Myers v. Frazier, 173 W.Va. 658, 319 S.E.2d 782, 786 (1984).” Id. at Syl.

Pt. 4. Furthermore,

              “[D]ismis[s]al of [an] indictment is appropriate only ‘if it is
              established that the violation substantially influenced the
              grand jury’s decision to indict’ or if there is ‘grave doubt’ that
              the decision to indict was free from substantial influence of
              such violations.” Bank of Nova Scotia v. United States, 487
              U.S. 250, 261-62, 108 S.Ct. 2369, 101 L.Ed.2d 228, 238
              (1988) (citing United States v. Mechanik, 475 U.S. 66, 78,
              106 S.Ct. 938, 945, 89 L.Ed.2d 50 (1986) (O’Connor, J.,
              concurring)).

Id. at Syl. Pt. 6. See also State v. Slie, 158 W.Va. 672, 213 S.E.2d 109 (1975); State v.

Riley, 151 W.Va. 364, 151 S.E.2d 308 (1966). Moreover, “[t]he mere fact that some

illegal or improper evidence has been received before the grand jury. . . will not

invalidate an indictment where other legal evidence was received in its support.” State v.

Clark, 64 W. Va. 625, 63 S.E. 402, 403 (1908).

                                             21

              The question before this Court is whether Petitioner made a prima facie

case that such fraud occurred before this grand jury. With respect to Corporal White’s

comment related to the bullet hole in the bathroom floor and his representation that

Petitioner shot himself in the leg in an effort to deceive law enforcement, these

statements are not fraudulent simply because they are inconsistent with statements of the

accused. As previously stated, the issue of whether the hole in the bathroom floor was

actually caused by a bullet was in dispute at trial. Although Mr. Cochran, the State’s

firearms expert, could not confirm the presence of chemical residue demonstrating that

the hole was caused by a bullet, he testified that the damage to the wood and the size of

the hole were not inconsistent with having been caused by a bullet. He stated that if a

bullet had passed through carpet or padding before going through the wood, any of the

residues that he would have been looking for would have been removed, and thus, he did

not rule out the possibility that the hole in the bathroom floor was caused by a bullet.

Additionally, the other evidence introduced before the grand jury concerning the lack of

blood spatter on the front porch and the location of the blood trails and pools at the crime

scene supported the State’s theory that Petitioner was attempting to cover up his

involvement. Accordingly, Petitioner has failed to establish that these statements were

fraudulent.




                                            22

              In addition, with respect to Corporal White’s statement that Elizabeth

obtained a domestic violence petition in April of 2007 against her husband in which she

stated a genuine fear for her life, the fact that she stated in a subsequent family court

hearing that she was “more angry than fearful” when she initially filed the petition and

ultimately asked the family court judge not to issue a protective order does not make her

initial statements in the petition irrelevant. This Court has recognized that “domestic

violence cases inherently present a combination of circumstances that obstruct, yet

simultaneously intensify the need for, successful criminal prosecutions: low victim

cooperation and high same-victim recidivism.” State v. Mechling, 219 W. Va. 366, 379,

633 S.E.2d 311, 324 (2006) (citing Tom Lininger, “Prosecuting Batterers after

Crawford,” 91 Va.L.Rev. 747, 768–71 (2005)). For example, “[a]ccording to one recent

estimate, eighty to ninety percent of domestic violence victims who appeal to the criminal

justice system for help recant or otherwise fail to assist the prosecution at some point in

the proceedings.” Id. (quoting Lininger, 91 Va.L.Rev. at 768 n. 103; Douglas E. Beloof

& Joel Shapiro, “Let the Truth Be Told: Proposed Hearsay Exceptions to Admit

Domestic Violence Victims’ Out of Court Statements as Substantive Evidence,” 11

Colum. J. Gender & L., 1, 3 (2002)). Moreover, Corporal White explained to the grand

jury that Elizabeth subsequently dropped the domestic violence petition. Thus, White’s

statements about the domestic violence petition were not fraudulent.




                                            23

              Likewise, Corporal White did not lie or misrepresent to the grand jury that

Petitioner knew that Elizabeth was planning to divorce him. The following exchange

occurred between the prosecutor and Corporal White during the grand jury proceeding:

              Q: And that this was a premeditated murder in your opinion
              based on his finding out that she was planning to divorce or
              separation (sic)?

              A: Yes, sir. I’m not sure exactly what caused this. I don’t
              know if he knew about the divorce or not. To my knowledge,
              he still doesn’t know that we discovered the divorce papers.
              What makes me as a police officer believe that it was a
              premeditated killing is the great steps he has taken in the last
              six and a half years to conceal what happened on that front
              porch.


Thus, Petitioner fails to show how Corporal White’s statements regarding Petitioner’s

alleged motive to kill Elizabeth were fraudulent.



              With respect to Corporal White’s statement that Petitioner’s pants tested

positive for LeadFree, he told the grand jury:

              [Petitioner’s] pants was cut off him . . . They was collected by
              our crime scene team, and they was sent to our lab, and . . .
              they tested negative for gunshot residue. What they did test
              positive for, however, was something our crime lab referred
              to as LeadFree. Anybody that hunts and has firearms, you
              have to clean those firearms, do you not? . . . Again, I’m no
              expert, but my cleaning solvents . . . contains a substance
              called LeadFree.”


The State contends that given the technical nature of the term “lead wipe,” and taking

into account both White’s admission that he is not a ballistics expert and his considerable

                                            24

familiarity with firearms in general as a police officer and hunter, it is understandable that

he might misconstrue this particular piece of evidence.



              The characterization of this evidence was undoubtedly incorrect. Despite

this, “the mere fact that some illegal or improper evidence has been received before the

grand jury . . . will not invalidate an indictment where other legal evidence was received

in its support.” Clark, 64 W. Va. at 625, 63 S.E. at 403; see also United States v. Estes,

793 F.2d 465, 466 (2d Cir. 1986) (holding that “the mere fact that some incompetent or

privileged testimony is heard by a . . . grand jury” will not “invalidate an indictment

returned by it”); State v. Bonham, 184 W. Va. 555, 558, 401 S.E.2d 901, 904 (1990)

(holding that “although the Court believes that the chief investigating officer’s testimony

was improper, the State did introduce substantial legal and competent evidence upon

which the grand jury reasonably could have found the indictment against the defendant”

and therefore the Court “cannot conclude that the testimony of the chief investigating

officer was so prejudicial as to invalidate the indictment”).



              Despite the fact that Corporal White’s testimony concerning LeadFree was

incorrect, this statement alone was not so prejudicial as to invalidate the indictment.

There was other substantial and legal evidence presented to the grand jury upon which it

could have indicted Petitioner, including: (1) the projectile track of the bullet wounds on

Elizabeth’s body being inconsistent with Petitioner’s description of the incident; (2) the


                                             25

lack of blood spatter, although there was a pool of blood underneath where Elizabeth laid

on the porch; (3) the lack of any blood spatter on the porch where Petitioner stated he was

shot and no path of blood was found where Petitioner stated that he turned toward the

door; (4) the existence of blood leading from the bathroom to the porch where Petitioner

met police; and (5) the fact that Petitioner told police that the shot that wounded him

came approximately twenty seconds after the shot that killed Elizabeth, although multiple

other witnesses told police that they heard shots several minutes apart. This evidence

was substantially similar to the evidence eventually presented at trial. Thus, the incorrect

evidence did not substantially influence the decision to indict. Pinson at Syl. Pt. 6.

Accordingly, we conclude that the circuit court’s denial of Petitioner’s motion to dismiss

the indictment was proper.



B.     Admission of Evidence Regarding Prior Domestic Violence and Marital Discord

              Petitioner challenges the circuit court’s admission of evidence regarding

prior domestic violence and marital discord. We will discuss each of these types of

evidence in turn.



       i.      Testimony Regarding Incident on April 22, 2007

              Both Michelle and Catherine testified about the events on April 22, 2007,

when Michelle borrowed Petitioner’s car and Elizabeth spoke with both her sister and

daughter by telephone because she was concerned that Petitioner would be angry.


                                            26

Michelle testified that she heard Petitioner threaten to kill Elizabeth while the two were

on the phone that day. The circuit court found that (1) this evidence was intrinsic and not

too remote in time to be considered because it occurred close in time to Elizabeth’s

murder and was reflective of the violent relationship between her and Petitioner; and (2)

the statements made by Elizabeth to Michelle and Catherine regarding the events

occurring on April 22, 2007, were “out-of-court statements made by someone other than

the declarant while testifying” but were nevertheless admissible at trial because they were

not offered for the truth of the matter asserted, but were rather admitted solely for the

purpose of showing Elizabeth’s state of mind and the reasonableness of her actions in

fleeing her home, calling 911 and obtaining a domestic violence protective order. The

circuit court determined that alternatively, the statements fell within the present sense

impression exception to the hearsay rule under Rule 803(1) of the West Virginia Rules of

Evidence.8




       8
         Additionally, the circuit court ruled that the testimony of Michelle and Catherine
did not violate the Confrontation Clause. Petitioner asserts that he disagrees with the
circuit court’s determination on this issue, however, he fails to set forth any reasoning
supporting this assertion. Because Petitioner fails to develop this argument, we will not
address it on appeal. State v. LaRock, 196 W.Va. 294, 302, 470 S.E.2d 613, 621 (1996)
(“Although we liberally construe briefs in determining issues presented for review, issues
which are not raised, and those mentioned only in passing [which] are not supported with
pertinent authority, are not considered on appeal.” (emphasis added) (citation omitted));
see also Ohio Cellular RSA Ltd. P’ship v. Bd. of Pub. Works of W.Va., 198 W.Va. 416,
424 n. 11, 481 S.E.2d 722, 730 n. 11 (1996) (refusing to address issue on appeal that had
not been adequately briefed).


                                            27

              Petitioner first asserts that the circuit court’s ruling that the events of April

22, 2007, were intrinsic was erroneous because the testimony presented at the evidentiary

hearing and trial was that Elizabeth subsequently recanted the allegations and statements

she had made to the State’s witnesses in filing a domestic violence protective order.

Moreover, when questioned by the family law judge about seeking to voluntarily dismiss

the domestic violence petition, Elizabeth stated that she was simply “angry”, rather than

fearful, at the time of the complaint. Petitioner likewise asserts that the circuit court

erroneously concluded that evidence of the events on April 22, 2007, was inextricably

intertwined with the crime charged and was therefore admissible, as this was an isolated

incident.



              “A trial court’s evidentiary rulings, as well as its application of the Rules of

Evidence, are subject to a review under an abuse of discretion standard.” Syl. Pt. 1, State

v. Varlas, 237 W.Va. 399, 787 S.E.2d 670 (2016) (citing Syl. Pt. 4, State v. Rodoussakis,

204 W.Va. 58, 511 S.E.2d 469 (1998)). With respect to a trial court’s determination that

evidence is intrinsic, this Court has explained that:

                      Our cases have “consistently held that evidence which
              is ‘intrinsic’ to the indicted charge is not governed by Rule
              404(b).” State v. Harris, 230 W.Va. 717, 722, 742 S.E.2d
              133, 138 (2013). In [State v.] LaRock, [196 W.Va. 294, 470
              S.E.2d 613 (1996)], we noted that other bad acts “evidence is
              intrinsic when the evidence of the other act and the evidence
              of the crime charged are ‘inextricably intertwined’ or both
              acts are part of a ‘single criminal episode’ or the other acts
              were necessary preliminaries to the crime charged.” LaRock,
              196 W.Va. at 312 n. 29, 470 S.E.2d at 631 n. 29 (internal

                                             28
              quotations and citation omitted). In Syllabus point 3 of State
              v. Ferguson, 165 W.Va. 529, 270 S.E.2d 166 (1980),
              overruled on other grounds by State v. Kopa, 173 W.Va. 43,
              311 S.E.2d 412 (1983), we held:

                     Events, declarations and circumstances which
                     are near in time, causally connected with, and
                     illustrative of transactions being investigated
                     are generally considered res gestae and
                     admissible at trial.

State v. McKinley, 234 W. Va. 143, 155, 764 S.E.2d 303, 315 (2014). We have further

held that:

              If the proffer fits into the “intrinsic” category, evidence of
              other crimes should not be suppressed when those facts come
              in as res gestae—as part and parcel of the proof charged in
              the indictment. See United States v. Masters, 622 F.2d 83, 86
              (4th Cir. 1980) (stating evidence is admissible when it
              provides the context of the crime, “is necessary to a ‘full
              presentation’ of the case, or is . . . appropriate in order ‘to
              complete the story of the crime on trial by proving its
              immediate context or the “res gestae”’”). (Citations omitted).

State v. Bowling, 232 W. Va. 529, 547, 753 S.E.2d 27, 45 (2013)(quoting LaRock, 196

W. Va. at 312 n.29, 470 S.E.2d at 631 n.29).



              As the circuit court properly determined, in the six months leading up to her

death, Elizabeth’s relationship with Petitioner was “marked by a pattern of domestic

violence, marital discord and threats of violence,” and the events on April 22, 2007, were

“illustrative of that relationship and not too remote in time to be intrinsic.” Because the

State’s theory of the case was that marital issues and domestic violence between

Petitioner and Elizabeth provided his motive to kill her, the circuit court properly

                                            29

determined that testimony of Michelle and Catherine regarding the events on April 22,

2007 demonstrated the motive and setup of the crime and was “necessary to a full

presentation of the case, . . . [and] is appropriate in order ‘to complete the story of the

crime on trial . . . .’”9 Id.



               With respect to the circuit court’s hearsay ruling, Petitioner asserts that the

circuit court erroneously concluded that the statements made by Elizabeth to Michelle

and Catherine were admissible at trial because the State’s purpose in admitting such

evidence showed Elizabeth’s state of mind and the reasonableness of Elizabeth’s actions.

Petitioner asserts that because Elizabeth testified that she was simply angry with

Petitioner when she sought the domestic violence protective order, seeking such an order

was certainly “not reasonable” under any analysis. Petitioner further contends that in

order to determine that this testimony constituted a present sense impression Rule 803(1)

of the West Virginia Rules of Evidence, the circuit court had to erroneously disregard this

evidence and also ignore the openly hostile relationship between Michelle and Petitioner

as well as her sketchy recollections on the events that she testified about.




       9
         The trial court also ruled in the alternative that if it had not found the evidence to
be intrinsic it would have been properly admitted under Rule 404(b) of the West Virginia
Rules of Evidence to show motive and intent to kill.


                                              30

             Hearsay is defined in the West Virginia Rules of Evidence as “a statement,

other than one made by the declarant while testifying at the trial or hearing, offered in

evidence to prove the truth of the matter asserted.” W. Va. R. Evid. 801(c). Ordinarily,

hearsay is inadmissible. W. Va. R. Evid. 802. This Court has held that:

                    “Generally, out-of-court statements made by someone
             other than the declarant while testifying are not admissible
             unless: 1) the statement is not being offered for the truth of
             the matter asserted, but for some other purpose such as
             motive, intent, state-of-mind, identification or reasonableness
             of the party’s action; 2) the statement is not hearsay under the
             rules; or 3) the statement is hearsay but falls within an
             exception provided for in the rules.” Syl. Pt. 1, State v.
             Maynard, 183 W.Va. 1, 393 S.E.2d 221 (1990).

Syl. Pt. 3, State v. Morris, 227 W.Va. 76, 705 S.E.2d 583 (2010).



             Based on the evidence presented in this case, we conclude that the circuit

court did not abuse its discretion in determining that the statements made by Elizabeth to

Michelle and Catherine regarding the incidents occurring on April 22, 2007, were

admissible because they were not offered for the truth of the matter asserted, but were,

rather admitted solely for the purpose of showing Elizabeth’s state of mind. Because the

statements were used for that limited purpose, they did not constitute inadmissible

hearsay.



             Moreover, as the lower court alternatively recognized, Elizabeth’s

comments to Michelle and Catherine were made when she was describing the ongoing


                                           31

events that led her decision to seek a domestic violence protective order. Thus, these

comments, even if hearsay, would have still been admissible under the “present sense

impression” exception in Rule 803(1) of the West Virginia Rules of Evidence, which

provides that “[a] statement describing or explaining an event or condition made while

the declarant was perceiving the event or condition, or immediately thereafter” is not

excluded by the hearsay rule. Id.



              This Court has stated that:

              It is within a trial court’s discretion to admit an out-of-court
              statement under Rule 803(1), the present sense impression
              exception, of the West Virginia Rules of Evidence if: (1) The
              statement was made at the time or shortly after an event; (2)
              the statement describes the event; and (3) the event giving
              rise to the statement was within a declarant’s personal
              knowledge.

Syl. Pt. 4, State v. Phillips, 194 W. Va. 569, 461 S.E.2d 75 (1995), overruled on other

grounds by State v. Sutherland, 231 W. Va. 410, 745 S.E.2d 448 (2013).



              In properly considering the factors outlined in Phillips, the circuit court

noted that (1) the statements made by Elizabeth were directly after the occurrence of the

incident of domestic violence; (2) the statements described the event; and (3) the event

giving rise to the statement was within Elizabeth’s personal knowledge.          See id.

Accordingly, we conclude that the circuit court’s admission of this testimony was not an

abuse of discretion.


                                            32

       ii.    Testimony Regarding Incidents in November 2006 and March 2007

              The circuit court also addressed the State’s request to admit testimony

regarding some alleged incidents of domestic violence allegedly witnessed by Michelle in

November 2006 and March 2007. Specifically, Michelle testified that she witnessed a

physical altercation between Petitioner and Elizabeth in November 2006 when she pulled

up in the driveway and saw Petitioner grab Elizabeth’s arms “and stuff” and hit her in the

arm “a couple times.” Michelle testified that she did not intervene but, instead, sat in her

car in the driveway. She also testified about another incident that occurred in March

2007 involving an altercation that was related to one of Petitioner’s sons. Michelle

testified that there was a lot of yelling during the incident and that she witnessed

Petitioner shove Elizabeth before the couple continued back into another room and shut

the door.



              The circuit court determined that Michelle’s testimony regarding these

incidents of domestic violence in November 2006 and March 2007 were admissible, but

that they were too remote to be intrinsic, as they occurred seven to eleven months before

Elizabeth’s death.   Accordingly, the circuit court conducted an analysis under Rule

404(b) of the West Virginia Rules of Evidence and determined that these prior incidents

were relevant to show motive and intent to kill Elizabeth, that the incidents were reliable

and highly probative of the relationship between Petitioner and Elizabeth, and that the


                                            33

probative value of this evidence outweighed any danger of unfair prejudice under Rule

403.



              Petitioner asserts that the probative value of this proposed evidence is

substantially outweighed by the danger of unfair prejudice because it was duplicative and

cumulative of the testimony concerning the incident that took place on April 22, 2007.

He additionally argues that while Michelle presented testimony concerning the parties’

arguments over petty things, the trial court made a significant leap when it characterized

these incidents as violence inflicted upon her. Further, as to the court’s finding that these

statements tended to show Petitioner’s motive and intent, he contends that there is no

evidence in the record of the June 12, 2015 hearing, nor of the trial, that he had any

knowledge as to the existence of the divorce packet or of any plans that Elizabeth had of

pursuing a divorce.



              With respect to the standard applicable to our review of a Rule 404(b)

ruling, we held in LaRock that:

              The standard of review for a trial court’s admission of
              evidence pursuant to Rule 404(b) involves a three-step
              analysis. First, we review for clear error the trial court’s
              factual determination that there is sufficient evidence to show
              the other acts occurred. Second, we review de novo whether
              the trial court correctly found the evidence was admissible for
              a legitimate purpose. Third, we review for an abuse of
              discretion the trial court’s conclusion that the “other acts”
              evidence is more probative than prejudicial under Rule 403.


                                             34
Larock at 310, 470 S.E.2d at 620 (footnotes and citations omitted). In syllabus point one

of State v. McGinnis, 193 W. Va. 147, 455 S.E.2d 516 (1994), we held that:

             When offering evidence under Rule 404(b) of the West
             Virginia Rules of Evidence, the prosecution is required to
             identify the specific purpose for which the evidence is being
             offered and the jury must be instructed to limit its
             consideration of the evidence to only that purpose. It is not
             sufficient for the prosecution or the trial court merely to cite
             or mention the litany of possible uses listed in Rule 404(b).
             The specific and precise purpose for which the evidence is
             offered must clearly be shown from the record and that
             purpose alone must be told to the jury in the trial court’s
             instruction.

Id. at Syl. Pt. 1. We have provided the following guidance for how a trial court must

consider proposed Rule 404(b) evidence:

             Where an offer of evidence is made under Rule 404(b) of the
             West Virginia Rules of Evidence, the trial court, pursuant to
             Rule 104(a) of the West Virginia Rules of Evidence, is to
             determine its admissibility. Before admitting the evidence, the
             trial court should conduct an in camera hearing as stated in
             State v. Dolin, 176 W.Va. 688, 347 S.E.2d 208 (1986). After
             hearing the evidence and arguments of counsel, the trial court
             must be satisfied by a preponderance of the evidence that the
             acts or conduct occurred and that the defendant committed the
             acts. If the trial court does not find by a preponderance of the
             evidence that the acts or conduct was committed or that the
             defendant was the actor, the evidence should be excluded
             under Rule 404(b). If a sufficient showing has been made, the
             trial court must then determine the relevancy of the evidence
             under Rules 401 and 402 of the West Virginia Rules of
             Evidence and conduct the balancing required under Rule 403
             of the West Virginia Rules of Evidence. If the trial court is
             then satisfied that the Rule 404(b) evidence is admissible, it
             should instruct the jury on the limited purpose for which such
             evidence has been admitted. A limiting instruction should be
             given at the time the evidence is offered, and we recommend


                                           35
              that it be repeated in the trial court’s general charge to the
              jury at the conclusion of the evidence.

Id. at Syl. Pt. 2. We have further explained that:

              It is presumed a defendant is protected from undue prejudice
              if the following requirements are met: (1) the prosecution
              offered the evidence for a proper purpose; (2) the evidence
              was relevant; (3) the trial court made an on-the-record
              determination under Rule 403 of the West Virginia Rules of
              Evidence that the probative value of the evidence is not
              substantially outweighed by its potential for unfair prejudice;
              and (4) the trial court gave a limiting instruction.

Syl. Pt. 3, LaRock, 196 W.Va. 294, 470 S.E.2d 613.



              In the present case, the trial court conducted an in camera hearing on June

12, 2015, and heard the proposed evidence of alleged prior abuse. The circuit court’s

order, which thoroughly analyzes each of the factors required in McGinnis, made the

proper determination that evidence that Petitioner previously abused Elizabeth would

have the tendency to make it more probable that Petitioner intended to and did cause her

death, and therefore, it was relevant to show his motive or intent.



              In LaRock, we elaborated on the importance of evidence of prior violence

in a murder prosecution:

              The theory underlying the introduction of evidence regarding
              a prior violent relationship in a murder prosecution is not that
              the assailant is a bad person and that bad people are likely to
              commit the charged offense. It is precisely this train of
              thought that Rule 404 prohibits. Instead, the theory under
              which such evidence is allowed arises from the idea that,

                                             36
              when a defendant has demonstrated the same type of violence
              towards a victim on a recent occasion, it is probative of his or
              her intent, motive, malice, and premeditation. Thus, in the
              present case, the prosecutor understandably attempted to
              demonstrate some prior animosity to explain why the accused
              had a motive to do the illegal acts charged in the indictment. .
              . . . Not only is evidence of the prior relationship between the
              defendant and his deceased son relevant, it also is considered
              crucial evidence in proving premeditation.

Id. at 311-12 n.27, 470 S.E.2d at 631 n.27 (emphasis added).           Thus, the fact that

Petitioner had demonstrated the same type of violence toward Elizabeth on a recent

occasion was relevant and highly probative of the nature of their relationship and

Petitioner’s motive and intent, and weighing those factors in favor of admissibility, the

circuit court’s determination that the probative value of this evidence outweighed any

danger of unfair prejudice was not an abuse of discretion. Id. at 312, 470 S.E.2d at 631.

For these reasons, we conclude that this testimony was neither unfair nor duplicative in

nature. In addition, while the jury heard Michelle’s testimony regarding the fact that

Elizabeth planned to divorce Petitioner, Petitioner vehemently denied any knowledge of

her plans in closing arguments and the jury heard evidence that the divorce packet had

been hidden under the seat covers in Elizabeth’s vehicle. The jury weighed all of this

evidence accordingly. Thus, the circuit court’s admission of this testimony was not an

abuse of discretion.



       iii.   Testimony Regarding Marital Discord




                                            37

             The circuit court next addressed the State’s request to introduce evidence of

the marital relationship between Petitioner and Elizabeth. Michelle and Catherine offered

testimony regarding other marital problems between the couple, the history of their

relationship, and Petitioner’s controlling behavior. However, because their testimony

covered issues that arose as early as 2001 through 2005, the circuit court determined that

historical relationship evidence was too remote in time to be admissible as extrinsic

evidence.



             Michelle also offered relationship testimony related closer in time to

Elizabeth’s death. She testified regarding arguments during the summer of 2007 over

petty things, Elizabeth’s plans to divorce Petitioner, and the divorce packet that she and

Elizabeth picked up. The circuit court determined that Michelle’s testimony regarding

their relationship during the six months preceding Elizabeth’s death was relevant and

admissible as intrinsic evidence, concluding that “‘it seem[ed] doubtful that this case

could [be] appropriately presented without such sufficient background information.’

State v. Dennis, 216 W. Va. 331, 352, 607 S.E.2d 437, 458 (2004)” and was necessary to

“‘complete the story of the violence [Petitioner] inflicted upon her.’ State v. McKinley,

234 W. Va. 143, 764 S.E.2d 303, 316 (2014).” The circuit court also concluded that

these statements were non-testimonial in nature and did not constitute inadmissible

hearsay because they were admitted for the purpose of showing Petitioner’s motive and

intent, and Elizabeth’s state of mind.      Petitioner asserts that this testimony was


                                           38

duplicative and cumulative and that these incidents were not indicative of any violence

inflicted upon her. However, for the reasons stated by the circuit court, we conclude that

the circuit court’s admission of these statements was not an abuse of discretion.

Accordingly, we affirm the circuit court’s ruling on this issue.



C. Refusal to Give Instruction on Lesser Included Offenses

              Petitioner alleges that the circuit court failed to instruct the jury on the

lesser-included offenses of second degree murder, voluntary manslaughter, and

involuntary manslaughter.       Although Petitioner alleges that he requested these

instructions at trial, he admits that the record reveals no such request and that counsel did

not submit such proposed jury instructions to the trial court. Accordingly, Petitioner

alleges that this was plain error as contemplated by Rules 30 and 52(b) of the West

Virginia Rules of Criminal Procedure. This Court has held that:

                      The plain error doctrine contained in Rule 30 and Rule
              52(b) of the West Virginia Rules of Criminal Procedure is
              identical. It enables this Court to take notice of error,
              including instructional error occurring during the
              proceedings, even though such error was not brought to the
              attention of the trial court. However, the doctrine is to be used
              sparingly and only in those circumstances where substantial
              rights are affected, or the truth-finding process is substantially
              impaired, or a miscarriage of justice would otherwise result.

Syl. Pt. 4, State v. England, 180 W. Va. 342, 376 S.E.2d 548 (1988). This Court has held

that, generally:

              “The question of whether a defendant is entitled to an
              instruction on a lesser included offense involves a two-part

                                             39
              inquiry. The first inquiry is a legal one having to do with
              whether the lesser offense is by virtue of its legal elements or
              definition included in the greater offense. The second inquiry
              is a factual one which involves a determination by the trial
              court of whether there is evidence which would tend to prove
              such lesser included offense. State v. Neider, 170 W.Va. 662,
              295 S.E.2d 902 (1982).” Syl. Pt. 1, State v. Jones, 174 W.Va.
              700, 329 S.E.2d 65 (1985).

Syl. Pt. 3, State v. Wilkerson, 230 W. Va. 366, 738 S.E.2d 32 (2013).



              As to the first inquiry identified in Wilkerson, there is no question that

second degree murder, voluntary manslaughter, and involuntary manslaughter are lesser

included offenses of murder. See W. Va. Code §§ 61-2-1 through 61-2-5 (2014). With

respect to the second inquiry, we must determine whether there was sufficient evidence

introduced at trial to support a verdict on one of the lesser-included offenses. “‘Jury

instructions on possible guilty verdicts must only include those crimes for which

substantial evidence has been presented upon which a jury might justifiably find the

defendant guilty beyond a reasonable doubt.’ Syl. pt. 5, State v. Demastus, 165 W.Va.

572, 270 S.E.2d 649 (1980).” Syl. Pt. 1, State v. Leonard, 217 W. Va. 603, 619 S.E.2d

116 (2005). “When there is no evidence to support giving a particular instruction the trial

court is not obligated to give that instruction.” State v. Sapp, 207 W. Va. 606, 615, 535

S.E.2d 205, 214 (2000).



              We conclude that in this case, there was no evidence to support giving an

instruction on these lesser included offenses because Petitioner presented an identity of

                                            40

the shooter defense. In doing so, Petitioner did not present any evidence from which the

jury could have concluded that Petitioner killed Elizabeth without premeditation. Nor did

he claim that he was suddenly provoked by something Elizabeth said or did. See e.g.,

Sapp, 207 W. Va. at 615, 535 S.E.2d at 214 (“The defendant does not claim he was

suddenly provoked by something [the victim] said or did; he claims he did not kill him,

[someone else] did. Based upon this evidence, an instruction on voluntary manslaughter

was not warranted.”). The State offered ample evidence of premeditation and deliberation

in demonstrating that Petitioner had committed prior acts of violence against Elizabeth,

that Elizabeth had planned to divorce Petitioner, and that Petitioner had threatened to kill

her if she tried to leave him. Because there was no evidence relating to second-degree

murder or manslaughter introduced at trial, the circuit court was not required to give an

instruction on lesser-included offenses and its failure to do so was not plain error.



D.     Sufficiency of the Evidence

              Petitioner alleges that the circuit court erred in denying his motion for

judgment of acquittal because the evidence presented by the State was insufficient to

convince a reasonable jury that Petitioner was guilty beyond a reasonable doubt.

Specifically, he asserts that despite the State’s theory that Petitioner shot Elizabeth and

then shot himself in the bathroom, no gunshot residue, flashing or stippling was found on

either Petitioner or Elizabeth, and there was no mixing or crossing of the locations where

Petitioner and Elizabeth’s blood was found. He also maintains that (1) none of the


                                             41

alleged bullet holes were confirmed to be bullet holes; (2) no one was seen coming or

leaving the residence around the time of the shooting; and (3) although multiple officers

were in exclusive possession of the crime scene for eight hours conducting an extensive

investigation using metal detectors, none of this evidence that the law enforcement

officers presented at trial implicated Petitioner. Furthermore, he contends that the State

failed to establish any motive to kill his wife, as one incident of domestic violence six

months prior to the murder wherein she later recanted her statements, and a couple of

other arguments, did not establish motive. In response, the State contends that it is

evident from the record that the State introduced more than enough direct evidence

related to Petitioner’s willingness to harm Elizabeth, and a copious amount of

circumstantial evidence from which a jury could infer that Petitioner shot her.



              We apply a de novo standard of review to the denial of a motion for

judgment of acquittal based upon the sufficiency of the evidence. LaRock, 196 W.Va. at

304, 470 S.E.2d at 623. With regard to the standard of review applied to challenges to

the sufficiency of the evidence, this Court has explained as follows:

                     The function of an appellate court when reviewing the
              sufficiency of the evidence to support a criminal conviction is
              to examine the evidence admitted at trial to determine
              whether such evidence, if believed, is sufficient to convince a
              reasonable person of the defendant’s guilt beyond a
              reasonable doubt. Thus, the relevant inquiry is whether, after
              viewing the evidence in the light most favorable to the
              prosecution, any rational trier of fact could have found the
              essential elements of the crime proved beyond a reasonable
              doubt.

                                            42

Syl. Pt. 1, State v. Guthrie, 194 W. Va. 657, 461 S.E.2d 163 (1995). Accordingly, we

have held that:

                     A criminal defendant challenging the sufficiency of the
              evidence to support a conviction takes on a heavy burden. An
              appellate court must review all the evidence, whether direct
              or circumstantial, in the light most favorable to the
              prosecution and must credit all inferences and credibility
              assessments that the jury might have drawn in favor of the
              prosecution. The evidence need not be inconsistent with every
              conclusion save that of guilt so long as the jury can find guilt
              beyond a reasonable doubt. Credibility determinations are for
              a jury and not an appellate court. Finally, a jury verdict
              should be set aside only when the record contains no
              evidence, regardless of how it is weighed, from which the
              jury could find guilt beyond a reasonable doubt. To the extent
              that our prior cases are inconsistent, they are expressly
              overruled.

Id. at Syl. Pt 3 (emphasis added). In emphasizing the necessity to view all evidence in

the light most favorable to the prosecution and to resolve all evidentiary conflicts in favor

of the prosecution, we have stated:

              When a criminal defendant undertakes a sufficiency
              challenge, all the evidence, direct and circumstantial, must be
              viewed from the prosecutor’s coign of vantage, and the
              viewer must accept all reasonable inferences from it that are
              consistent with the verdict. This rule requires the trial court
              judge to resolve all evidentiary conflicts and credibility
              questions in the prosecution’s favor; moreover, as among
              competing inferences of which two or more are plausible, the
              judge must choose the inference that best fits the
              prosecution’s theory of guilt.

Syl. Pt. 2, LaRock, 196 W.Va. 294, 470 S.E.2d 613.




                                             43

              This Court has previously ruled that we may accept any adequate evidence,

including circumstantial evidence, as support for a conviction. Guthrie, 194 W.Va. at

668, 461 S.E.2d at 174. It was noted in Guthrie that:

              Circumstantial evidence . . . is intrinsically no different from
              testimonial evidence. Admittedly, circumstantial evidence
              may in some case point to a wholly incorrect result. Yet this
              is equally true of testimonial evidence. In both instances, a
              jury is asked to weigh the chances that the evidence correctly
              points to guilt against the possibility of inaccuracy or
              ambiguous inference. In both, the jury must use its experience
              with people and events in weighing the probabilities. If the
              jury is convinced beyond a reasonable doubt, we can require
              no more.

Id. at 668, 461 S.E.2d at 174 (quoting Holland v. United States, 348 U.S. 121, 139-40

(1954)).



              In the case at bar, the State introduced significant evidence from which a

rational jury could have relied in order to satisfy the elements of first-degree murder. The

State introduced evidence sufficient to prove the elements of malice and premeditation,

including various threats the Petitioner made toward Elizabeth, their history of violence,

and Elizabeth’s plans to divorce Petitioner.



              Furthermore, the State provided ample evidence to implicate Petitioner

circumstantially and to discredit his version of the events. The State’s trajectory expert

and the medical examiner opined that based upon the location of Elizabeth’s entry and

exit wounds, it was virtually impossible for Elizabeth to have been shot in the manner in

                                               44

which Petitioner claimed at the time of the shooting. Additionally, the State presented

undisputed testimony regarding the lack of a blood trail on the front porch and the lack of

blood on any furniture or walls, along with the existence of blood leading from the

interior bathroom and bedroom to the front door. Unexplainably, the two bullets that

were recovered from the scene had no human blood or DNA on them. This evidence,

combined with all of the witness testimony regarding whether the hole in the bathroom

floor was actually a bullet hole, and the heavy amount of Petitioner’s blood found in the

bathroom, all circumstantially implicated the Petitioner.



               The jury heard the testimony of Petitioner’s crime scene reconstruction and

ballistics expert, Mark McMillian, who countered the State’s experts’ opinions and

provided his own opinions regarding the manner in which the responding officers

investigated the crime scene, gunshot range and distance determinations, and gunshot

residue testing, among other things, and the jury weighed all of this evidence accordingly.

Additionally, the jury heard a great deal of testimony from various witnesses in and

around the elementary school that day concerning the gunshots that they heard and the

fact that they all remembered hearing the second gunshot approximately five minutes

after the first gunshot.



               Moreover, although Petitioner argues that no gunshot residue was found on

Petitioner’s hands, the State introduced evidence that the bathroom sink was wet and


                                            45

Petitioner’s hands were noticeably clean when he emerged from his home after the arrival

of emergency personnel.      The jury also heard evidence that directly following the

incident, Petitioner asked to have his hands tested for gunshot residue to demonstrate that

he “didn’t shoot no gun.” Further, Petitioner called Sergeant Lilly’s attention to a bullet

hole located on the front of the house as he was lying on his back while paramedics

prepared to transport him from the scene.



              All of this evidence supported the State’s theory that Petitioner took efforts

to cover up his involvement, clean the gunshot residue off of his hands, and then bring his

lack of gunshot residue to the attention of law enforcement, and these were all credibility

determinations that the jury properly made. Based upon the evidence presented, we find

no error in the circuit court’s conclusion that the evidence was sufficient to support the

jury’s verdict.



                                  IV. CONCLUSION

              We affirm the judgment of the Circuit Court of Nicholas County convicting

Petitioner of first-degree murder and sentencing him to life in prison without the

possibility of parole.

                                                                                 Affirmed.




                                            46